co rempt ans division department of the treasury internal_revenue_service washington d c may uniform issue list legend account a amount amount amount amount amount amount amount bank d dear this is in response to a request submitted by letter dated date as supplemented by additional information dated date from your authorized representative for a ruling to waive the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested you maintained account a an individual_retirement_account ira described under sec_408 of the code because of poor investment performance you desired to change investments on account a totaling amount amount was received in two checks one for amount and one for amount and amount represented federal_income_tax withheld ‘ you received a total_distribution of your ira on you deposited the two checks totaling amount in bank d with the intention of completing an ira rollover amount was used to purchase a certificate of deposit and amount was deposited into a savings account you represent through your authorized representative that you did not specifically request the opening of an ira account because you assumed the distribution check from account a showed this was an ira rollover the new_accounts person at bank d did not see this ira notation and thus both the certificate of deposit and savings account were registered in the joint names of you and your wife later in you withdrew amount from the savings account set up at bank d you included amount in income on your return federal_income_tax i your tax preparer questioned you about two 1099-r forms you received in march regarding the distribution from account a after reviewing the accounts at bank d it was discovered that these accounts were non ira accounts attempts to have bank d reclassify these accounts as ira accounts have failed based on the above facts you through your authorized representative request that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount amount reduced by amount that you received from account a and authorize its deposit into an ira because the failure to waive such requirement would be against equity or good conscience sec_408 of the code provides that except as otherwise provided in section d any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is _paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 d revproc_2003_16 lr b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented by you indicates that you intended to roll the distribution from account a into an ira with bank d you feel that bank d erred in depositing the distribution into non ira accounts under thesé circumstances you could not reasonably satisfy the requirement that funds totaling amount which equals amount less amount be deposited in an eligible ira within days of the distribution from account a therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount you are granted a period of days from the issuance of this ruling letter to contribute amount to an ira provided all other requirements of sec_408 except the 60-day requirement are met with respect to such contributions these amounts will be considered rollover_contributions within the meaning of sec_408 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact _at sincerely yours anager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice ce
